Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2015

                                       No. 04-15-00485-CV

                             IN THE INTERESTS OF B.L.B., et al,

                   From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 14-02-0060-CVW
                     Honorable Melissa Uram-Degerolami, Judge Presiding


                                          ORDER
        Appellant Terrell Lynn Bush seeks to appeal from a final order terminating his parental
rights. An appeal from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405. The
trial court entered the final order of termination on May 13, 2015. Because this is an accelerated
appeal, the notice of appeal was due on June 2, 2015. See TEX. R. APP. P. 26.1(b) (requiring
notice of appeal to be filed within twenty days after the judgment is signed in an accelerated
appeal; filing of a motion for new trial does not extend the appellate deadline). A motion for
extension of time to file the notice of appeal was therefore due on June 17, 2015. See TEX. R.
APP. P. 26.3 (providing a fifteen-day grace period after the deadline for filing notice of appeal).
Appellant filed his notice of appeal on July 31, 2015, well after the deadlines for filing the notice
of appeal and motion for extension of time to file the notice of appeal had expired. See id. Once
the period for granting a motion for extension of time under Rule 26.3 has passed, a party can no
longer invoke the appellate court’s jurisdiction. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).

        It is therefore ORDERED that appellant Terrell Lynn Bush show cause in writing within
thirty (30) days from the date of this order why this appeal should not be dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a). If appellant fails to respond within the time
provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c). All deadlines in this matter
are suspended pending resolution of the jurisdictional issue.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court